UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARIE ASSA'AD-FALTAS, on behalf of
herself and the class she represents,
Plaintiff-Appellant,

and

SORAYA F. FARES,
Plaintiff,

v.

UNIVERSITY OF SOUTH CAROLINA;
ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; CAROL
NANCE; BOARD OF TRUSTEES, in its
corporate capacity; JOHN PALMS,
                                        No. 96-2159
both individually and officially as
USC president; JAMES MOESER, both
individually and officially as
Provost; EDWARD FLOYD, officially
as chair of USC's Board of
Trustees; MARK BUYCK, officially as
chair of USC's Academic Affairs
Committee; THOMAS STEPP,
individually and as Secretary of
USC's Board of Trustees; ALTON
MCCOY, officially as USC's Internal
Auditor; EDWARD VAUGHN, officially
as South Carolina Auditor;
MARGARET STILLWELL, officially as
South Carolina Auditor; SOUTH
CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL; DOUGLASS BRYAN,
officially as DHEC Commissioner;
FOSTER YOUNG, officially as Deputy
Commissioner of DHEC; JAMES
PADGET, both individually and
officially; ROBERT BALL, both
individually and officially; JUDY
WEEKS, both individually and
officially; RUSS MCKINNEY, both
individually and officially; WALTER
PARHAM, both individually and
officially; CLIFFORD SCOTT, both
individually and officially; J.
O'NEAL HUMPHRIES, both
individually and officially; CAROLINE
STROBEL, both individually and
officially; LAWRENCE DARK, both
individually and officially; JAMES
EBERSOLE; ERNEST P. MCCUTCHEON;
JOAN M. ALTEKRUSE; LAURA BIRD
NOTTINGHAM; ERIC BRENNER; JAMES
SEARS; MARSHA WELSH, both
individually and officially; PATRICK
BARRISSI, both individually and
officially,
Defendants-Appellees,

and

                2
ATTORNEY GENERAL FOR THE
STATE OF NORTH CAROLINA; MARY
SECHRIEST, both individually and
officially; JOHN DOE, unknown
person and private organizations in
their individual capacities,
Defendants.

MARIE ASSA'AD-FALTAS, on behalf of
herself and the class she represents,
Plaintiff-Appellant,

and

SORAYA F. FARES,
Plaintiff,

v.

UNIVERSITY OF SOUTH CAROLINA;
ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; CAROL
NANCE; BOARD OF TRUSTEES, in its
corporate capacity; JOHN PALMS,
                                        No. 97-1243
both individually and officially as
USC president; JAMES MOESER, both
individually and officially as
Provost; EDWARD FLOYD, officially
as chair of USC's Board of
Trustees; MARK BUYCK, officially as
chair of USC's Academic Affairs
Committee; THOMAS STEPP,
individually and as Secretary of
USC's Board of Trustees; ALTON
MCCOY, officially as USC's Internal
Auditor; EDWARD VAUGHN, officially
as South Carolina Auditor;

                 3
MARGARET STILLWELL, officially as
South Carolina Auditor; SOUTH
CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL; DOUGLASS BRYAN,
officially as DHEC Commissioner;
FOSTER YOUNG, officially as Deputy
Commissioner of DHEC; JAMES
PADGET, both individually and
officially; ROBERT BALL, both
individually and officially; JUDY
WEEKS, both individually and
officially; RUSS MCKINNEY, both
individually and officially; WALTER
PARHAM, both individually and
officially; CLIFFORD SCOTT, both
individually and officially; J.
O'NEAL HUMPHRIES, both
individually and officially; CAROLINE
STROBEL, both individually and
officially; LAWRENCE DARK, both
individually and officially; JAMES
EBERSOLE; ERNEST P. MCCUTCHEON;
JOAN M. ALTEKRUSE; LAURA BIRD
NOTTINGHAM; ERIC BRENNER; JAMES
SEARS; MARSHA WELSH, both
individually and officially; PATRICK
BARRISSI, both individually and
officially,
Defendants-Appellees,

and

                4
ATTORNEY GENERAL FOR THE
STATE OF NORTH CAROLINA; MARY
SECHRIEST, both individually and
officially; JOHN DOE, unknown
person and private organizations in
their individual capacities,
Defendants.

Appeals from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., Dennis W. Shedd, District Judges.
(CA-94-1578-3-17BC)

Submitted: October 20, 1998

Decided: November 16, 1998

Before HAMILTON, LUTTIG, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marie Assa'ad-Faltas, Appellant Pro Se. Susan Pedrick McWilliams,
Victoria LaMonte Eslinger, Elizabethann Loadholt Felder, NEXSEN,
PRUET, JACOBS & POLLARD, Columbia, South Carolina; Peter
Robert Messitt, OFFICE OF THE ATTORNEY GENERAL OF VIR-
GINIA, Richmond, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

                    5
OPINION

PER CURIAM:

Dr. Marie Therese Assa'ad-Faltas appeals the district court's dis-
missal of her civil action for abuse of the discovery process and the
denial of her motions for reconsideration. We have reviewed the
record, the district court's opinions and orders, and all pleadings filed
in this court and find no reversible error. Assa'ad-Faltas's repeated
failures to produce documents and comply with discovery orders,
combined with her demeanor during her deposition, fully warranted
the sanction of dismissal. See Hillig v. Commissioner, 916 F.2d 171,
174-75 (4th Cir. 1990); Mutual Fed. Savs. & Loan Ass'n v. Richards
& Assoc., Inc., 872 F.2d 88, 92 (4th Cir. 1989). Further, Assa'ad-
Faltas's motions for reconsideration were properly denied. See United
States v. Williams, 674 F.2d 310, 313 (4th Cir. 1982). Accordingly,
we affirm the district court's orders.

We deny as moot Assa'ad-Faltas's motion for reconsideration of
this court's denial of her motion to consolidate this case with the
appeals in Nos. 96-2086 and 96-2177. See Assa'ad-Faltas v. State
Newspaper, No. 96-2086 (4th Cir. July 16, 1998) (unpublished);
Assa'ad-Faltas v. Attorney General, No. 96-2177 (4th Cir. Oct. 6,
1998) (unpublished). We decline Assa'ad-Faltas's request to consider
this appeal in banc. See Fed. R. App. P. 35; 4th Cir. Loc. R. 35(b).
After the briefs were filed, Orin Briggs filed a notice of appearance
for Assa'ad-Faltas for the purpose of participating in oral argument.
However, we decline to hear oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     6